Citation Nr: 9927778	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  92-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to an effective date previous to January 1, 1983, 
for a 60 percent disability evaluation for collagen vascular 
disease with dermatomyositis and Raynaud's phenomenon.

Entitlement to an effective date previous to November 30, 
1990, for a separate 50 percent disability evaluation for 
Raynaud's phenomenon.

Entitlement to an effective date previous to October 8, 1997, 
for the grant of service connection for erectile dysfunction.

Entitlement to restoration of a separate 10 percent 
disability evaluation for blurred vision.

Whether the non-compensable disability evaluation for 
erectile dysfunction was proper.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from November 1973 to June 
1977.

This appeal originated from a March 1991 rating decision 
which concluded that the veteran's service-connected 
undiagnosed organic disease should be rated as collagen 
vascular disease with dermatomyositis and Raynaud's 
phenomenon and continued a 60 percent disability evaluation, 
effective from January 1, 1983.  In the notice of 
disagreement received from the veteran in December 1991 he 
indicated that he was seeking separate ratings, as well as 
earlier effective dates, for dermatomyositis and Raynaud's 
phenomenon.  Following a October 1994 remand by the Board of 
Veterans' Appeals (Board), in an October 1998 rating 
decision, a separate 50 percent disability evaluation was 
assigned for the veteran's Raynaud's phenomenon, effective 
from November 30, 1990.

In the March 1991 rating decision, a 60 percent disability 
evaluation for interstitial cystitis was assigned, effective 
from February 2, 1989, and a 40 percent disability evaluation 
was assigned for first sacral vertebra radiculopathy, 
effective from February 7, 1989.  In the December 1991 notice 
of disagreement the veteran indicated that he was seeking an 
effective date of January 14, 1986, for a 60 percent 
disability evaluation for interstitial cystitis, and an 
increased evaluation for first sacral vertebra radiculopathy 
as well as an earlier effective date.  Following the October 
1994 remand, these claims were granted as, in a March 1998 
rating decision, the disability evaluation for the veteran's 
first sacral vertebra radiculopathy was increased to 60 
percent, effective from March 1, 1986, and in an October 1998 
rating decision an effective date of January 14, 1986, was 
assigned for the 60 percent disability evaluation for 
interstitial cystitis.

This appeal also originated from a September 1991 rating 
decision which granted service connection for blurred vision 
and assigned a non-compensable disability evaluation, 
effective from May 25, 1989.  In the December 1991 notice of 
disagreement the veteran indicated that he was seeking a 
compensable evaluation for blurred vision.  In a November 
1996 rating decision, a 10 percent disability evaluation for 
blurred vision was assigned, effective from May 25, 1989.  In 
an October 1998 rating decision, the separate 10 percent 
disability evaluation for blurred vision was discontinued, 
effective from May 25, 1989.

In the December 1991 notice of disagreement the veteran 
indicated that he was seeking an evaluation in excess of 10 
percent for open angle glaucoma and service connection for an 
underlying nerve disease.  In the November 1996 rating 
decision, service connection was denied for an underlying 
nerve disease.  In an October 1998 rating decision, the 
disability evaluation for the veteran's open angle glaucoma 
was increased from 10 percent to 20 percent, effective from 
May 25, 1989.  At a hearing before the undersigned Member the 
veteran withdrew the issues of an increased evaluation for 
open angle glaucoma and service connection for an underlying 
nerve disease.

This appeal also arises from the October 1998 rating decision 
which granted service connection for erectile dysfunction and 
assigned a non-compensable disability evaluation, effective 
from October 8, 1997.

The veteran, at the aforementioned hearing on appeal, 
indicated that he might be raising the issue of clear and 
unmistakable error in the March 1991 rating decision which he 
states removed the grant of service connection for Hodgkin's 
disease and lymphogranulomatosis.  However, the Board has 
reviewed the current record and has found that the veteran 
was never granted service connection for Hodgkin's disease 
and lymphogranulomatosis.

The record does show that the veteran's service-connected 
undiagnosed organic disease had previously been rated, using 
an analogous rating permitted under the Schedule for Rating 
Disabilities, under the Diagnostic Code for Hodgkin's 
disease.  The veteran's confusion is nevertheless 
understandable as he was erroneously notified in a June 1983 
letter that a 60 percent disability evaluation had been 
assigned for Hodgkin's disease.  The effect of the March 1991 
rating decision was to rate the veteran's service-connected 
undiagnosed organic disease as collagen vascular disease with 
dermatomyositis and Raynaud's phenomenon and change the 
Diagnostic Code used for rating the disability from the code 
for Hodgkin's disease to the code for lupus erythematosus.

In the Board's remand, the issue of special monthly 
compensation for loss of use of a creative organ was referred 
to the originating agency for appropriate action.  The 
veteran, at his July 1999 hearing on appeal, raised the issue 
of an increased evaluation for carpal tunnel syndrome of the 
right hand.  As no action has been taken on the veteran's 
claim for special monthly compensation and the issue of an 
increased evaluation for carpal tunnel syndrome of the right 
hand is not currently before the Board, these issues are 
referred for proper action by the originating agency.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  A rating action in June 1983 expanded the veteran's 
service-connected undiagnosed organic disease evidenced by 
fatigue, weight loss and leukopenia to include bilateral 
carpal tunnel syndrome and a 60 percent disability evaluation 
was assigned, effective from January 1, 1983. 

3.  The veteran was notified of the June 1983 decision in an 
official letter dated in a June 30, 1983.  The June 1983, 
decision was clarified in a March 4, 1986 letter.  He was 
notified of his right to initiate an appeal.  He did not 
initiate an appeal with respect to the January 1, 1983, 
effective date assigned for the 60 percent disability 
evaluation within one year of notification and the decision 
became final.

4.  On March 12, 1990, the originating agency received a 
statement from the veteran's representative which has been 
recognized as the veteran's request to reopen his claim for a 
separate disability evaluation for Raynaud's phenomenon.

5.  In a September 1991 rating decision service connection 
for blurred vision was granted and, in a November 1996 rating 
decision, a 10 percent disability evaluation for blurred 
vision was assigned, effective from May 25, 1989.

6.  In an October 1998 rating decision, the separate 10 
percent disability evaluation for blurred vision was 
discontinued, effective from May 25, 1989; no finding 
relating to sustained improvement under the ordinary 
conditions of life was made.

7.  The veteran was hospitalized from January 14, 1986, to 
January 24, 1986, for treatment of low back pain and during 
his hospitalization he was evaluated for bowel and bladder 
dysfunction with erectile dysfunction; the diagnoses on 
discharge included erectile dysfunction, a disability 
subsequently established as service-connected.

8.  On August 11, 1986, the originating agency received a 
statement from the veteran's representative which has been 
recognized as the veteran's formal claim for service 
connection for erectile dysfunction.

9.  The manifestations of the veteran's erectile dysfunction 
include a definite loss of erectile power.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision assigning a January 1, 
1983, effective date for the grant of a 60 percent disability 
evaluation for the veteran's undiagnosed organic disease (now 
collagen vascular disease with dermatomyositis and Raynaud's 
phenomenon) is final; an effective date previous to this is 
not for assignment.  38 U.S.C.A. §§ 5108, 7105 (West 1991): 
38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (1998).

2.  An effective date of March 12, 1990, for the grant of a 
separate 50 percent disability evaluation for Raynaud's 
phenomenon is for assignment.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400(r) (1998).

3.  Restoration of the separate 10 percent disability 
evaluation for blurred vision is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344, Code 6099-6009 
(1998).

4.  An effective date of January 14, 1986, for the grant of 
service connection for erectile dysfunction is for 
assignment.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§§ 3.157(b)(1), 3.400 (1998).

5.  The criteria for a rating of 20 percent for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, Part 4, Code 7599-7522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date previous to January 
1, 1983, for a 60 percent disability evaluation for collagen 
vascular disease with dermatomyositis and Raynaud's 
phenomenon, an effective date previous to November 30, 1990, 
for a separate 50 percent disability evaluation for Raynaud's 
phenomenon, an effective date previous to October 8, 1997, 
for the grant of service connection for erectile dysfunction, 
restoration of a separate 10 percent disability evaluation 
for blurred vision and a determination as to whether the non-
compensable disability evaluation for erectile dysfunction 
was proper.  The Board finds that these claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

I.

The veteran is seeking an effective date previous to January 
1, 1983, for a 60 percent disability evaluation for collagen 
vascular disease with dermatomyositis and Raynaud's 
phenomenon.  The relevant facts with respect to this issue 
are not in dispute.  In a July 1977 rating decision, service 
connection was granted for an undiagnosed organic disease 
evidenced by fatigue, weight loss and leukopenia and a 30 
percent disability evaluation was assigned, effective from 
June 18, 1977, the day following the veteran's separation 
from active duty.  In a letter dated July 8, 1977, the 
veteran was advised of this decision as well of his right to 
appeal.  The veteran did not indicate any disagreement with 
the decision during the one year period following the date of 
notification.

Following an August 1982 Department of Veterans Affairs (VA) 
medical examination, in a September 1982 rating decision, the 
disability evaluation was continued at 30 percent disabling 
and in a letter dated September 30, 1982, the veteran was 
advised of this decision as well of his right to appeal.  The 
veteran did not indicate any disagreement with the decision 
during the one year period following the date of 
notification.

In a letter dated and received in December 1982, J. Kevin 
Dorsey, M.D. related that he suspected that there was a 
relationship between the veteran's carpal tunnel syndrome and 
the veteran's underlying disease.  Following a VA 
examination, in a June 1983 rating decision, the veteran's 
service-connected undiagnosed organic disease evidenced by 
fatigue, weight loss and leukopenia was expanded to include 
bilateral carpal tunnel syndrome and a temporary total 
convalescent rating was assigned for the period from November 
18, 1982, through December 31, 1982; a 60 percent disability 
evaluation was assigned, effective from January 1, 1983.  The 
veteran was notified of the decision in a June 30, 1983, 
letter, which included his appellate rights, and, as noted 
earlier, reflected an increase to a 60 percent disability 
evaluation, effective January 1, 1983, for Hodgkin's disease.  
The veteran did not indicate any disagreement with the 
decision during the one year period following the date of 
notification.

In a February 1986 rating decision, the 60 percent disability 
evaluation was continued and in a March 4, 1986, letter, 
which included his appellate rights, the veteran was advised 
that the 60 percent disability evaluation for organic disease 
had been continued.  A notice of disagreement in which it was 
indicated that all of the veteran's symptoms were due to 
collagen vascular disease and dermatomyositis, was received 
on August 11, 1986; the veteran did not indicate any 
disagreement with the effective date for the grant of the 60 
percent disability evaluation during the one year period 
following the date of notification.

In a June 1987 rating decision, following a review of the 
medical evidence, which included a 1986 statement from a VA 
physician and several April 1987 VA examination reports, it 
was concluded that the veteran's service-connected 
undiagnosed organic disease should be expanded to include 
collagen vascular disease, Raynaud's phenomenon, 
dermatomyositis and mixed connective tissue disease; the 60 
percent disability evaluation, effective from January 1, 
1983, was continued.  Entitlement to a total rating for 
compensation purposes based on individual unemployability was 
denied.  The veteran was notified of this decision in a 
statement of the case issued in July 1987.  A notice of 
disagreement in which it was indicated that the veteran 
disagreed with the disability evaluation assigned was 
received on November 3, 1987; the veteran did not indicate 
any disagreement with the effective date for the grant of the 
60 percent disability evaluation.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
Sec. 3.105 of this part.  38 C.F.R. § 3.104 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105 (a) (1998).  

Under the provisions of 38 C.F.R. § 3.160(d), where a claim 
which has been allowed by the agency of original 
jurisdiction, the action becomes final by the expiration of a 
one year after the date of notice of the award.  38 C.F.R. 
§ 20.1103 states that a determination by the agency of 
original jurisdiction of which the claimant is properly 
notified in final if an appeal is not perfected as prescribed 
in 38 C.F.R. § 20.302.  Under that provision, a claimant must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him; 
otherwise that determination will become final.

In December 1991 the veteran indicated that he was seeking an 
earlier effective date for the 60 percent disability 
evaluation as dermatomyositis was diagnosed in 1978 and 
Raynaud's phenomenon was diagnosed in 1979.  While it may be 
argued that the notice sent to the veteran advising him that 
he had been assigned a 60 percent disability evaluation for 
Hodgkin's disease, effective from January 1, 1983, was 
somewhat confusing, this was certainly clarified when the 
veteran was advised in August 1986 that the 60 percent 
disability evaluation for organic disease had been continued.

While some confusion may be the result of the expansion of 
the veteran's service-connected disability in the rating 
decision in June 1987, not only was there no timely filed 
notice of disagreement with respect to the effective date 
received following the June 1983 or March 1986 notices of 
decision, but it was more than four years after the veteran's 
service-connected disability was expanded to include collagen 
vascular disease, Raynaud's phenomenon, dermatomyositis and 
mixed connective tissue disease before the veteran first 
sought an earlier effective date.  It should be noted that a 
notice of disagreement in which it was indicated that the 
veteran disagreed with the disability evaluation assigned was 
received on November 3, 1987.  However, this may not be 
construed as notice of disagreement with the effective date 
assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 
1997): and Barrera v. Gober, 122 F.3d 1030 (Fed.Cir. 1997).

Absent a finding of clear and unmistakable error in the June 
1983 rating decision, which the veteran has not alleged, the 
June 1983 decision is final and the veteran's claim for an 
effective date previous to January 1, 1983, for a 60 percent 
disability evaluation for collagen vascular disease with 
dermatomyositis and Raynaud's phenomenon, must be denied.  
38 U.S.C.A. §§ 5108, 7105: 38 C.F.R. §§ 3.104, 3.160, 20.302, 
20.1103.

The veteran is also seeking an effective date previous to 
November 30, 1990, for the separate 50 percent disability 
evaluation for Raynaud's phenomenon.  As noted above, 
following the October 1994 remand by the Board, in the 
October 1998 rating decision, a separate 50 percent 
disability evaluation was assigned for the veteran's 
Raynaud's phenomenon, effective from November 30, 1990.  In 
that rating decision it was indicated that the November 30, 
1990, date was the date of claim.

The record shows, in a report of contact dated November 30, 
1990, that the veteran expressed a concern as to whether his 
Raynaud's phenomenon should be rated separately, and this was 
apparently construed by the Regional Office (RO) as the date 
of the veteran's claim for a separate rating for Raynaud's 
phenomenon.  However, also in the record is a letter from the 
veteran's representative, which was received on March 12, 
1990, in which he indicated that he was questioning whether 
Raynaud's phenomenon should be a separate ratable condition.  
This letter can only be construed as claim for a separate 
rating for Raynaud's phenomenon.

While the veteran requests that the effective date be the day 
following his separation from active duty based upon when 
Raynaud's phenomenon was first diagnosed, 38 C.F.R. 
§ 3.400(b)(2) states, in pertinent part, that the effective 
date of an award of disability of compensation will be the 
day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
the claim, or the date entitlement arose, whichever is later.

The originating agency determined that the date of receipt of 
this veteran's was November 5, 1990, and that this was the 
proper date as this claim remained pending until the October 
1998 rating decision.  The Board agrees that the effective 
date should be the date of receipt of the veteran's claim but 
concludes that this date was March 12, 1990, the date the 
statement was received from the veteran's representative.  
Accordingly, as the date of receipt of the claim was March 
12, 1990, this is the effective date to be assigned for the 
grant of a separate 50 percent disability evaluation for 
Raynaud's phenomenon.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§ 3.400.

III.

The veteran is also seeking the restoration of a separate 10 
percent disability evaluation for blurred vision.  With 
respect to this issue, the facts are not in dispute.  The 
record shows that a September 1991 rating decision granted 
service connection for blurred vision and assigned a non-
compensable disability evaluation, effective from May 25, 
1989.  Several months later the veteran indicated that he was 
seeking a compensable evaluation for the blurred vision and, 
in the November 1996 rating decision, a 10 percent disability 
evaluation for blurred vision was assigned, effective from 
May 25, 1989.  The disability was rated by analogy to 
unhealed injury to the eye under Diagnostic Code 6009 and 
impairment of visual acuity.

In the October 1998 rating decision, the separate 10 percent 
disability evaluation for blurred vision was discontinued, 
effective from May 25, 1989, and the disability evaluation 
for the veteran's open angle glaucoma, which was expanded to 
include blurred vision from May 25, 1989, was increased from 
10 percent to 20 percent, effective from May 25, 1989.  In 
that decision it was stated that the veteran's eye condition 
was being evaluated improperly, that his field of vision was 
20 percent disabling and that the veteran's overall eye 
condition would now be rated as 20 percent disabling, instead 
of blurred vision and glaucoma being rated separately.

The Board first notes that, as it was found that the 
veteran's field of vision was 20 percent disabling, by rating 
the glaucoma alone for field loss, the veteran should have 
received the 20 percent disability evaluation.  Although 
Diagnostic Code 6009 allows for the rating of unhealed injury 
to the eye under impairment of visual acuity or field loss, 
it requires that an additional 10 percent rating be combined 
during continuance of active pathology.

The RO may well believe that the blurred vision should not 
have been rated separately in 1991 with a 10 percent 
disability evaluation assigned in 1996.  However, as the 
rating was in effect for more than 5 years, to reduce the 
rating for blurred vision from 10 percent to non-compensable, 
pursuant to the provisions of 38 C.F.R. § 3.344 (1998), 
sustained improvement under the ordinary conditions of life 
must be demonstrated.  No such finding was made and the Board 
finds that the veteran is entitled to the restoration of the 
separate 10 percent disability evaluation for blurred vision.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.344, Code 6099-
6009.

IV.

The remaining two issues involve whether the veteran is 
entitled to an effective date previous to October 8, 1997, 
for the grant of service connection for erectile dysfunction 
as well as whether the non-compensable disability evaluation 
for erectile dysfunction was proper.

A. Earlier Effective Date

The relevant facts with respect to this issue are not in 
dispute.  The veteran was admitted to the VA Hospital St. 
Louis, on January 14, 1986, for low back pain radiating to 
the right buttock and posterior aspect of the right thigh.  
Treatment included a right lumbosacral joint hemilaminotomy 
with excision of herniated disc fragment.  The diagnoses on 
discharge on January 14, 1986, included right lumbosacral 
herniated nucleus pulposus; mixed connective tissue disease; 
and bowel and bladder dysfunction with erectile dysfunction.

The veteran was re-admitted to the VA hospital on March 3, 
1986, and in his medical history, after noting his January 
1986 hospitalization, it was noted that his past medical 
history was consistent with mixed connective tissue disorder 
and vague evanescent symptoms of neurologic and 
musculoskeletal origin.  It was indicated that his symptoms 
had seemingly affected his bladder and urinary function as 
well as his sexual function.

A letter from the veteran's representative, which was 
received on August 11, 1986, included a letter dated in July 
1986 which was signed by the Chief of the Neurosurgery 
Section at the VA Hospital, St. Louis.  In the July 1986 
letter it was indicated that an understanding of the 
veteran's symptoms relating to his bladder and sexual 
function had not yet been achieved.  It was stated that the 
considered opinion was that the veteran's 
dermatomyositis/collagen vascular disease was most likely, in 
whole or in part, at the root of the veteran's symptoms.  The 
veteran's representative indicated that the veteran was 
contending that the symptomatology presented was all related 
to the service-connected dermatomyositis/collagen vascular 
disease.

By rating action in September 1991, service connection for 
erectile dysfunction was denied.  Testimony offered by the 
veteran at a June 1992 hearing which took issue with the 
decision may be construed as a notice of disagreement, 
inasmuch as the testimony was reduced to a written 
transcript.  However, a supplemental statement of the case 
addressing this claim was not issued until August 21, 1997.  
In an October 8, 1997, report of contact it was stated that 
the veteran wanted to undergo a neurologic examination in 
reference to his claim for service connection for sexual 
dysfunction.  A timely filed substantive appeal was received 
from the veteran on October 16, 1997.  The originating 
agency, in the October 1998 rating decision, granted service 
connection for erectile dysfunction and assigned a non-
compensable disability evaluation, effective from October 8, 
1997.

In the October 1998 rating decision it was concluded that the 
veteran did not timely appeal the September 1991 decision 
denying service connection for erectile dysfunction and 
apparently assigned an effective date based on the claim 
being re-opened after a final disallowance, the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  However, as the Board finds that the September 
1991 denial did not become final, different effective date 
provisions are for application.

Determining the date of receipt of this veteran's claim 
requires application of 38 C.F.R. § 3.157(b)(1).  This 
provision provides, in pertinent part, that the date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  This applies when the report of 
hospitalization relates to treatment of a disability for 
which service connection has previously been established but 
it also applies when a claim specifying the benefit sought is 
received within one year from the date of such hospital 
admission.  This provision of the regulation is not limited 
to claims for increase and must be read as including claims 
for service connection.

As the veteran was admitted to the VA hospital on January 14, 
1986, and treated for manifestations of collagen vascular 
disease, including erectile dysfunction, and the claim for 
service connection for erectile dysfunction, which was 
recognized as his claim, was received within one year of his 
admission, he has satisfied the requirements of 38 C.F.R. 
§ 3.157(b)(1).  Accordingly, the date of receipt of the claim 
is January 14, 1986, and this is the effective date to be 
assigned for the grant of service connection for erectile 
dysfunction.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§§ 3.157(b)(1), 3.400.

B.  Proper Rating for Erectile Dysfunction

The veteran, with respect to the remaining claim, is seeking 
a compensable disability evaluation for the period beginning 
January 14, 1986, the date that the grant of service 
connection for this disability became effective.  A recent 
United States Court of Appeals for Veterans Claims decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), concluded that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance", is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found- a practice 
known as "staged" ratings.

Although the RO has only rated the veteran's erectile 
dysfunction for the period from October 8, 1997, as this is 
the effective date that had been assigned, the veteran has 
had ample opportunity to present arguments relating to the 
severity of his disability and the disability evaluation 
which should be assigned since the condition was initially 
diagnosed in 1986.  The veteran has availed himself of these 
opportunities at both numerous hearings and in written 
presentations.  Based upon these factors, as well as the 
Board's disposition on this issue, the Board finds that 
adjudicating the issue of the proper rating to be assigned 
for erectile dysfunction for the period from January 14, 
1986, without first remanding to the RO for them to consider 
the question, is in no way prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As noted above, a diagnosis of erectile dysfunction was made 
during the veteran's January 1986 hospitalization.  At the 
time of an April 1987 VA neurology examination the veteran 
reported that he had some difficulty in erection and that he 
had no feeling of the erection although he could erect the 
penis.  He described at the time of two other VA examinations 
in April 1987 that he had partial impotence and that he would 
lose sensation in his penis.

In a May 1989 VA outpatient treatment record it was noted 
that the veteran stated that he had decreased sensation in 
the penis.  At the time of a September 1990 VA urology 
examination the veteran related that there was a diminished 
feeling in the groin and a loss of sensation in the penis and 
at the time of a VA rheumatology examination it was noted 
that the veteran's sexual dysfunction occurred following his 
low back surgery in 1986.

When a VA examination was conducted in April 1991 the veteran 
reported that, because of the diminished sensation in the tip 
of his penis, he was unable to sustain an erection.  He 
indicated that his erectile dysfunction dated as far back as 
1983 when he had no feeling during intercourse but he could 
get an erection.  On examination there was a diminished 
sensation over the dorsal aspect of the penis as well as on 
the glans penis and at some areas there was a blunted 
sensation to the pinprick on the dorsal and ventral aspects 
as well as on the glans penis.  There was diminished 
sensation on the right testicular area as compared to the 
left.  Following a neurologic examination, the diagnoses 
included erectile dysfunction probably secondary to collagen 
vascular disease.  In an April 1991 report from the 
Genitourinary Clinic it was indicated that the equipment was 
not available for a precise work-up of erectile dysfunction.

At a June 1992 hearing on appeal the veteran testified that, 
while he was able to get an erection, he was unable to 
sustain it because of the loss of sensation.

In a July 1996 report of a neurologic examination conducted 
for the VA it was related that the veteran complained of 
decreased sensation in his penis but that he was able to have 
an erection and ejaculate.  In a July 1996 report of a 
rheumatology examination conducted for the VA it was 
indicated that the veteran stated that the decreased 
sensation decreased his ability to have an erection.  The 
physician who performed the rheumatology examination, in a 
November 1996 letter, indicated that the veteran's sexual 
dysfunction appeared to be related to nerve root damage in 
the lumbar spine as opposed to active collagen vascular 
disease.

A VA neurologic examination was conducted in November 1997 
and a diagnosis of sexual dysfunction, intermittent loss of 
erection and/or emission.  The examining physician observed 
that the type of sexual dysfunction in the veteran's case 
appeared to be intermittent impotence with loss of erection 
and/or emission.  It was stated that there was evidence from 
the history and on physical examination that there was a 
definite decrease in sensory function on the dorsal and 
ventral aspects of the penile shaft as well as on the glans 
penis.  The examiner was of the opinion that it was as likely 
as not that the decreased sensation in the penis had a 
psychogenic effect which resulted in loss of erection and/or 
emission.

Another physician conducted an evaluation of the veteran for 
the VA in February 1998.  It was stated that the veteran did 
not have an erectile dysfunction and that he was able to get 
an erection, maintain an erection and have intercourse.  It 
was noted that the complaint was numbness of the penis.  The 
examiner observed that there was some sexual dysfunction 
related to the penis being numb and that this was permanent.  
In a letter dated in September 1998 the examiner indicated 
that he met again with the veteran.  It was stated by the 
examiner that the veteran did have sexual dysfunction with 
the date of onset as January 1986.  In a November 1998 letter 
the examiner stated that it was his impression that the 
sexual dysfunction was due to the numbness of the penis and 
that the penis was neurologically deformed with a loss of 
erectile power.

Diagnostic Code 7522 provides for the assignment of a 20 
percent disability evaluation where there is deformity of the 
penis with loss of erectile power.  Although the veteran does 
not have a physical penile deformity, as he has been found to 
have a neurological impairment and the functions affected are 
the same, 38 C.F.R. § 4.20 allows for the evaluation of the 
veteran's disability under Diagnostic Code 7522.  The medical 
evidence demonstrates that his service-connected erectile 
dysfunction began in 1986.  Although all erectile power has 
not been lost, there was a definite loss of erectile power.  
The symptoms and findings are productive of the impairment 
contemplated by the 20 percent schedular rating.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Code 7599-7522.  All reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  The nature of the original 
condition has been reviewed and the functional impairment 
which may be attributed to pain or weakness has been taken 
into account.  38 C.F.R. § 4.40 (1998).  Further, the Board 
finds in this case the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1998).

ORDER

Entitlement to an effective date previous to January 1, 1983, 
for a 60 percent disability evaluation for collagen vascular 
disease with dermatomyositis and Raynaud's phenomenon is 
denied.

Entitlement to an effective date of March 12, 1990, for a 
separate 50 percent disability evaluation for Raynaud's 
phenomenon, is granted.  To this extent the appeal is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date of January 14, 1986, for the 
grant of service connection for erectile dysfunction is 
granted.  To this extent the appeal is allowed, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to restoration of a separate 10 percent 
disability evaluation for blurred vision is granted.  To this 
extent the appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.


Entitlement to a 20 percent disability evaluation for 
erectile dysfunction is granted.  To this extent the appeal 
is allowed, subject to the law and regulations governing the 
payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

